Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2019 and 12/12/2019, and 02/24/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaidya (4,550,267).
As to independent claim 1,Vaidya teaches a stator assembly, comprising: a cylindrical stator core (14); a circumferentially spaced set of posts (see figure 1) extending from the stator core (14) and defining a set of stator slots (16, 17) between adjacent posts (see figure 1); a first set of conductive windings (26) wound about a first subset of stator slots (see figure 1) in a first continuous circumferential portion of the stator core (14); and a second set of conductive windings (27) wound about a second subset of stator slots (17) in a second continuous circumferential portion of the stator 
As to claim 2/1, Vaidya teaches wherein the stator assembly is a permanent magnet generator stator assembly (see claims 34 and 37).  
As to claim 7/1, Vaidya teaches wherein the first set of conductive windings (26) further includes at least two conductive windings wound about the first subset of stator 16327332-US-2/71966-0782 slots in the first continuous circumferential portion and are configured to generate a corresponding at least two phases of power at a power output of the at least two conductive windings as shown in figure 3.  
As to claim 8/7,Vaidya teaches  wherein the first set of conductive windings (26) includes three conductive windings would about the first subset of stator slots and are configured to generate three phase power at respective power outputs of the three conductive windings as shown in figure 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) as applied in claim 1 above, and further in view of Dooley (US PG Pub 2005/0116675).
As to claim 3/2, Vaidya teaches the claimed limitation as discussed above except wherein a power output of the first set of conductive windings is preselected to 
However Dooley teaches a power output of the first set of conductive windings (14a) is preselected to control a synchronous operation of a generator including the permanent magnet generator stator assembly (Paragraph [0005]), for the advantageous benefit of providing improved sensorless control of permanent magnet motors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya by using a power output of the first set of conductive windings is preselected to control a synchronous operation of a generator including the permanent magnet generator stator assembly, as taught by Dooley, to provide improved sensorless control of permanent magnet motors.
As to claim 4/3, Vaidya in view of Dooley teaches the claimed limitation as discussed above except wherein a power output of the second set of conductive windings is preselected to connect to a specific electrical load.  
However Dooley teaches a power output of the second set of conductive windings (14b) is preselected to connect to a specific electrical load (26) (Paragraph [0005]), for the advantageous benefit of providing improved sensorless control of permanent magnet motors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya by using a power output of the second set of conductive windings is preselected to connect to a .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) and Dooley (US PG Pub 2005/0116675) as applied in claim 4 above, and further in view of Kadoya et al. (US PG Pub 2005/0029890).
As to claim 5/4, Vaidya in view of Dooley teaches the claimed limitation as discussed above except wherein the specific electrical load is at least one of an essential load, a flight critical load, a vehicle management system, a vehicle management system, or a flight computer.
Kadoya et al. teaches wherein the specific electrical load is at least one of an essential load, a flight critical load, a vehicle management system (low voltage battery), a vehicle management system, or a flight computer as Paragraph [0110], for the advantageous benefit of enabling an efficient motor generator to be realized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya in view of Dooley by using wherein the specific electrical load is at least one of an essential load a vehicle management system (Voltage low battery), as taught by Kadoya et al., to enable an efficient motor generator to be realized.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) as applied in claim 2 above, and further in view of Gorden et al. (4,336,486).

As to claim 6/2, Vaidya teaches the claimed limitation as discussed above except wherein a power output of the first set of conductive windings is connected with an exciter stator of a generator including the permanent magnet generator stator assembly.  
However Gorden et al. teaches a power output of the first set of conductive windings is connected with an exciter stator of a generator including the permanent magnet generator stator assembly (claim 1), for the advantageous benefit of providing zero supplemental excitation when a generator is operating at its base power output level.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya by using a power output of the first set of conductive windings is connected with an exciter stator of a generator including the permanent magnet generator stator assembly, as taught by Gorden et al., to providing zero supplemental excitation when a generator is operating at its base power output level.
Claim(s) 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) as applied in claim 1 above, and further in view of Andresen (WO2008/119864).
As to claim 9/1, Vaidya teaches the claimed limitation as discussed above wherein the first continuous circumferential portion of the stator core is circumferentially spaced from the second circumferential portion of the stator core by at least one adjacent slot.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya by using the first continuous circumferential portion of the stator core is circumferentially spaced from the second circumferential portion of the stator core by at least one adjacent slot, as taught by Andresen et al., to improve the magnetic isolation between windings.
As to claims 11/1, 12/1, 13/1, Vaidya in view of Andresen teaches the claimed limitation as discussed above wherein the first set of conductive windings and the second set of conductive windings are electrically isolated from one another.  
Andresen teaches the first set of conductive windings and the second set of conductive windings are electrically isolated from one another as shown in figure 3, ), for the advantageous benefit of improving the magnetic isolation between windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya by using the first set of conductive windings and the second set of conductive windings are electrically isolated from one another, as taught by Andresen et al., to improve the magnetic isolation between windings.
As to claim 14/1, Vaidya and Andresen in view of Combs et al. teaches the claimed limitation as discussed above wherein the first continuous circumferential 
However Combs et al. teaches wherein the first continuous circumferential portion extends about a larger circumferential portion of the stator core than the second continuous circumferential portion as shown in figure 2, , for the advantageous benefit of providing different torque-converter mounted generators and power electronics configurations providing different combinations of power output voltages may be offered for use with a given transmission type, thus allowing flexibility in meeting customer needs without unduly impacting assembly of the powertrains.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya and Andresen in view of Combs et al. by using the at least one adjacent slot is one of at least one empty adjacent slot or at least one the first continuous circumferential portion extends about a larger circumferential portion of the stator core than the second continuous circumferential portion, as taught by Combs et al., to provide different torque-converter mounted generators and power electronics configurations providing different combinations of power output voltages may be offered for use with a given transmission
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) and Andresen (WO2008/119864)as applied in claim 9 above, and further in view of Combs et al. (US PG Pub 2009/0071784).
As to claim 10/9, Vaidya in view of Andresen teaches the claimed limitation as discussed above wherein the at least one adjacent slot is one of at least one empty 
However Combs et al. teaches the at least one adjacent slot (slot between segment 46 and 48) is one of at least one empty adjacent slot (air gap) or at least one adjacent slot having a non-conductive material within the slot as shown in figure 2, for the advantageous benefit of providing different torque-converter mounted generators and power electronics configurations providing different combinations of power output voltages may be offered for use with a given transmission type, thus allowing flexibility in meeting customer needs without unduly impacting assembly of the powertrains.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya in view of Andresen by using the at least one adjacent slot is one of at least one empty adjacent slot or at least one adjacent slot having a non-conductive material within the slot, as taught by Combs et al., to provide different torque-converter mounted generators and power electronics configurations providing different combinations of power output voltages may be offered for use with a given transmission type, thus allowing flexibility in meeting customer needs without unduly impacting assembly of the powertrains. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya (4,550,267) and Andresen (WO2008/119864)as applied in claim 14 above, and further in view of Kadoya et al. (US PG Pub 2005/0029890).

As to claim 15/14, Vaidya in view of Andresen teaches the claimed limitation as discussed above except wherein the first set of conductive winding is configured to generate a larger power output than a power output of the second conductive winding. 
However Kadoya et al. teaches wherein the first set of conductive winding is configured to generate a larger power output than a power output of the second conductive winding (Paragraph [0064]), for the advantageous benefit of enabling an efficient motor generator to be realized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Vaidya in view of Andresen by using the first set of conductive winding is configured to generate a larger power output than a power output of the second conductive winding, as taught by Kadoya et al., to enable an efficient motor generator to be realized. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US PG Pub 2009/0071784) in view of Kadoya et al. (US PG Pub 2005/0029890).
As to independent claim 16, Combs et al. teaches et al. teaches a permanent magnet generator, comprising: a cylindrical rotor assembly (36) having a set of circumferentially-spaced permanent magnets arranged at an outer radius of the rotor 
However Combs et al. teaches the claimed limitation as discussed above except ; whereby, the permanent magnet generator is configured to generate at least a first power output from the first set of conductive windings and a second power output from the second set of conductive windings when the rotor assembly is rotated relative to the stator assembly.  
Combs et al. teaches the permanent magnet generator is configured to generate at least a first power output from the first set of conductive windings and a second power output from the second set of conductive windings when the rotor assembly is rotated relative to the stator assembly (Paragraph [0064]), for the advantageous benefit of enabling an efficient motor generator to be realized.

As to claim 18/16, Combs et al. teaches wherein the first continuous circumferential portion (46) of the stator core is circumferentially spaced from the second circumferential portion (48) of the stator core by at least one adjacent slot (air, see figure 2).  
As to claim 19/16, Combs et al. teaches wherein the first continuous circumferential portion extends about a larger circumferential portion of the stator core than the second continuous circumferential portion as shown in figure 2.  
As to claim 20/19, Combs et al. teaches the claimed limitation as discussed above except wherein the first power output is larger than the second power output.
However Kadoya et al. teaches the first power output is larger than the second power output (Paragraph [0064]), for the advantageous benefit of enabling an efficient motor generator to be realized.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Combs et al. by using the first power output is larger than the second power output, as taught by Kadoya et al., to enable an efficient motor generator to be realized. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US PG Pub 2009/0071784) and Kadoya et al. (US PG Pub 2005/0029890) as applied in claim 16 above, and further in view of Vaidya (4,550,267).
As to claim 17/16, Combs et al. in view of Kadoya et al. teaches the claimed limitation as discussed above except wherein the first set of conductive windings further includes at least two conductive windings having a respective at least two power outputs, the at least two conductive windings wound about the first subset of stator slots in the first continuous circumferential portion and are configured to generate a corresponding at least two phases of power at the at least two power outputs when the rotor assembly is rotated relative to the stator assembly.  
However Vaidya teaches the first set of conductive windings (31) further includes at least two conductive windings having a respective at least two power outputs, the at least two conductive windings wound about the first subset of stator slots in the first continuous circumferential portion and are configured to generate a corresponding at least two phases (3 phases) of power at the at least two power outputs when the rotor assembly is rotated relative to the stator assembly as shown in figures 2 and 3, for the advantageous benefit of providing multiple motive power redundancy in an electric motor by means of a stator winding arrangement that cooperates with a rotor structure to establish electromagnetic torque summing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Combs et al. by using the first set of conductive windings further includes at least two conductive windings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE A GONZALEZ QUINONES/             Primary Examiner, Art Unit 2834                                                                                                                                                                                           	 March 25, 2021